Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: Kessler (US Pat. No. 7,014,402 B2) is the closest prior art of record.  However, Kessler’s frame is configured to the support elongated members in multiple layers in the second orthogonal direction, and the parallel elongated members are not oriented in an orthogonal direction perpendicular to the longitudinal direction of the frame.  The prior art of record does not teach or make obvious Applicant’s claimed invention where the elongated members are housed and supported in such a configuration while also having the frame configured to change in installation direction with respect to the horizontal plane so as to have a plurality of different installation directions.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STANTON L KRYCINSKI whose telephone number is (571)270-5381.  The examiner can normally be reached on Monday-Friday, 10:00AM-5:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571)272-8227.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/Stanton L Krycinski/Primary Examiner, Art Unit 3631